UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4426



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


DANIEL WEBSTER PRICE,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-04-36)


Submitted:   January 4, 2006                 Decided:   January 31, 2006


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelly L. Greene, STUBBS & PERDUE, P.A., New Bern, North Carolina,
for Appellant. Frank D. Whitney, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Jennifer May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       At approximately 3:00 a.m. on the morning of September 30,

2002, defendant Daniel Price drove a borrowed Suzuki through a

license checkpoint that the Washington, North Carolina Police

Department    had     set   up     to   check     motorists      for    valid    driver’s

licenses.    Defendant sped up as he drove through the license check

station without stopping, was pursued by an officer, and pulled

over   a   half   mile      past    the   checkpoint.            The    police   officer

approached     defendant,          smelled       alcohol,   and        determined   that

defendant’s driver’s license was suspended.                        The officer also

administered      a   field      sobriety        test,   which    defendant       failed.

Defendant was placed under arrest. The police searched his vehicle

and discovered a revolver under the front passenger seat.                         After a

two-day jury trial, defendant was found guilty of possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000).

       Under § 922(g)(1), the government must show that defendant was

a convicted felon, that he knowingly possessed a firearm, and that

the firearm had travelled in interstate commerce.                           See United

States v. Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc).

Defendant first contends that a rational jury could not have

concluded beyond a reasonable doubt that he knowingly possessed the

revolver.     “[W]hen a defendant challenges the sufficiency of the

evidence on appeal, the relevant question is whether, after viewing


                                             2
the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.”                  United States v. Collins,

412    F.3d    515,   519    (4th    Cir.   2005)     (internal   quotation   marks

omitted).      This is a “heavy burden,” United States v. Hamlin, 319

F.3d 666, 672 (4th Cir. 2003) (internal quotation marks omitted),

and one that defendant has not met here.                  Defendant was the only

person in the vehicle, the gun was found next to him under the

passenger seat, and he accelerated through a well-marked police

checkpoint, stopping a half mile after officers gave chase.                   Under

these circumstances, a reasonable jury could have determined that

he knowingly possessed a firearm.               While the defendant introduced

evidence suggesting the revolver did not belong to him and that he

was unaware of its placement in the vehicle, “where the evidence

supports differing reasonable interpretations,” it is for the jury

to decide which interpretation to credit.                United States v. Perry,

335 F.3d 316, 320 (4th Cir. 2003).

       Defendant next argues that the district court should have

suppressed evidence of the revolver because it was the product of

a police checkpoint that violated the Fourth Amendment.                  Stopping

a person at an automobile checkpoint is a seizure that must satisfy

Fourth Amendment requirements, see United States v. Wilson, 205

F.3d    720,    722   (4th    Cir.    2000)     (en   banc),   but   “special   law

enforcement concerns will sometimes justify highway stops without


                                            3
individualized suspicion.”        Illinois v. Lidster, 540 U.S. 419, 424

(2004); see also Wilson, 205 F.3d at 723 (same).        In these cases,

the checkpoint stop must be reasonable.        See Mich. Dep’t of State

Police v. Sitz, 496 U.S. 444, 450 (1990); United States v. Brugal,

209 F.3d 353, 356 (4th Cir. 2000) (en banc) (plurality opinion).

     The driver’s license checkpoint in this case was clearly

reasonable. See City of Indianapolis v. Edmond, 531 U.S. 32, 37-38

(2000) (suggesting that a “roadblock with the purpose of verifying

drivers’ licenses and vehicle registrations would be permissible”);

see also Delaware v. Prouse, 440 U.S. 648, 658, 663 (1979) (same);

Brugal,   209   F.3d   at   357   (same).    The   supervisor-sanctioned

roadblock was set up near a commercial area on both sides of a wide

street.   The officers positioned their squad cars to block the

outer lane on each side of the road and turned on the cars’

flashing blue lights.       Several officers wearing traffic vests and

carrying flashlights stood in a center turn lane between the inside

lanes of the road.      They stopped every motorist approaching from

either direction.      The stops were intended to be brief, as drivers

only had to present a valid license.          In light of all of these

circumstances, the checkpoint was readily apparent to passing

motorists, and did not involve discretionary behavior on the part

of police officers.     Compare Prouse, 440 U.S. at 659.    “States have

a vital interest in ensuring that only those qualified to do so are

permitted to operate motor vehicles . . . and hence that licensing,


                                      4
registration,    and    vehicle     inspection    requirements     are    being

observed.”     Id. at 658.         The checkpoint station in this case

directly advanced that interest and caused only minimal disruption

to drivers passing through.

     Defendant raises other objections relating to the exclusion of

certain    evidence    and   the   absence   of   the   jury   during    certain

portions of the proceedings. We have reviewed these assignments of

error and find them without merit.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before us and argument would not aid the decisional

process.

                                                                        AFFIRMED




                                       5